DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite regarding the liner “formed to conform to the configuration of the pipeline” because it is not clear (a) what “the configuration of the pipeline” refers to, and (b) it is not clear how one would determine when it has conformed: note that dependent claim 5 requires a base/up[standing sides/segments which suggests a rectilinear shape. How does this “conform” to a pipeline, which is generally understood to be -and is illustrated by Applicant to be-round?
Claims 2-4 and 6-10 are indefinite because they depend form an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,969,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
With regards to claim 1: the patent claims a containment system (“system for containing…”) with flexible impermeable liner (claim 1 lines 3-5) layer of porous material (“separating means”) and formed to conform to the configuration of the pipeline (“width and length to accommodate the pipeline” claim 5)
Claim 2 is substantially the same as patent claim 2.
With regards to claim 3—at least some of the polymers are found in patent claim 3.
Claim 4 is substantially the same as patent claim 4.
Claim 5 is substantially the same as patent claim 5.
Regarding claim 6: the patent claims “fluid” which anticipates or makes obvious the claimed gas / liquid.
Claim 7 is substantially the same as patent claim 7.
With regards to claim 8: the base/sides/segments extending form the sides to seal around the pipeline of patent claim 5 amount to a reasonably broad “tubular”
With regards to claim 9: examiner finds that duplication of the liner of the patent would amount to a protective sheath—i.e. the outer liner would be the sheath. Mere duplication of parts is understood to be prima facie obvious (in re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960) )
With regards to claim 10: the patent does not claim petroleum per se, but onr of ordinary skill in the art would understand that petroleum is commonly transported in pipelines and would have found it obvious to have modified the patent claim to include petroleum.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3- 6, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Keene US Patent Number 3,675,432.
Keene describes the containment system including flexible membrane (11) having coated surface (col 1 lines 45-49) layer of porous material (12—“sand and/or gravel” col. 1 line 62) and the liner prevents migration by containing leaking matter (col. 1lines 22-25)
With regards to claim 3: the Keene system includes the coated substrate and thus meets the claim limitation in line 1: “the coated substrate is used or…”
With regards to claim 4: insulating liner 17 col. 2 lines 11-17.
With regards to claim 5: Keene shows base/sides/segments in figure 1.
With regards to claim 6: Keene  describes a liquid “oil” col. 1 line 7.
With regards to claim 8: the formation shown by Keene in figure 1 amounts to a rectilinear tubular liner.
With regards to claim 10: Keene  describes “oil” col. 1 line 7.

Claim(s) 1, 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 2,007,969 Grodsky.
Grodsky describes containments system including liner 12 comprising coated substrate (asphalt coating page 1 second column lines 40-42) porous diffusing material (soil 13) and the liner prevents migration by containing leaking matter (col. 1 lines 49-50 “completely isolate”)
With regards to claim 3: the Grodsky system includes the coated substrate and thus meets the claim limitation in line 1: “the coated substrate is used or…”

With regards to claim 8: the formation shown by Grodsky in figure 3 amounts to a hybrid semicircular/rectilinear tubular liner.
With regards to claim 10: Grodsky  col. 2 line 29


Claim(s) 1, 2, 3, 6, 8-10  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cloos EP2042793.
Cloos describes the containment system including flexible membrane (2) having coated surface (¶0024) layer of porous material (24--¶0029) and the liner prevents migration by containing leaking matter (¶0030)
With regards to claim 2: “polyester”--¶0024—anticipates at least “other polymer”
With regards to claim 3: the Cloos system includes the coated substrate and thus meets the claim limitation in line 1: “the coated substrate is used or…”
With regards to claim 6: ¶0001.
With regards to claim 8, a circular tubular liner is plainly shown.
With regards to claim 9—a multilayer liner is shown. Layer 16 amounts to a sheath around the inner layers.
With regards to claim 10: ¶0001.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloos EP2042793 in view of Thomas US Patent Application Publication 2009/0050225.
Cloos lacks the vent with sealed flanged boot.
Thomas –in the same field of endeavor—describes a vent 6 with sealed boot 5 and teaches the necessity of vent pipes to allow escape of explosive gases (¶000). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Cloos to have the vent sealed to the liner with a sealed boot as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672